United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3648
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                        Franklin Alberto Mendez Alvarado

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: May 10, 2017
                                Filed: May 15, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Franklin Alberto Mendez Alvarado pled guilty to illegally re-entering the
United States as a previously deported alien, subsequent to a conviction for an
aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging his sentence, suggesting that an error under Federal Rule of Criminal
Procedure 11(b)(1)(B) occurred during the change-of-plea hearing, and asserting that
the district court1 did not use the correct Guidelines Manual for sentencing purposes.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Upon careful review, this court concludes that the issues raised by counsel lack
merit. See United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004) (plain-error
standard applies where Rule 11 error was not preserved by timely objection; defendant
must show that, but for such error, he would not have entered plea); U.S.S.G.
§ 1B1.11 (court shall use Guidelines Manual in effect on date defendant is sentenced,
unless that edition violates ex post facto clause). Having independently reviewed the
record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), this court finds no non-
frivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-